Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 9/13/2021.  Claims 1, 11, 13 are amended, and claims 1-15 are currently pending in the application.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
The present claims are directed to a reaction mixture comprising 
a polymerizable composition comprising:
30 to 70% by weight of urethane di(meth)acrylate having a number average molecular weight of at least 5000 g/mole and having a hydrophobic group selected from an olefinic group having at least 12 carbon atoms or from a carbocyclic aromatic group;
30 to 70% by weight of at least one monomer having a single (meth)acryloyl group;
45 to 70 grams of an azo compound based on 100 grams of the polymerizable composition, wherein the azo compound is a free radical generator and generates nitrogen gas when heated;
and a filler in an amount of at least 60 volume percent based on total volume of the polymerizable composition plus filler, wherein the filler is spherical or roundish with a circularity greater than 0.70 and at least 90% of the filler has a longest diameter greater than 50 microns.
AND a foam comprising polymeric material formed from said polymerizable composition, foam has a void volume of 25 to 50 percent based on a total volume of the foam and is not a pressure-sensitive adhesive.

The closest prior art of record do not teach a reaction mixture for forming a foam, the reaction mixture comprising polymerizable composition of present claims, and filler in combination with 45 to 70 grams of azo compound based on 100 grams of the polymerizable composition, and a foam comprising polymeric material which is a reaction product of urethane di(meth)acrylate and at least one monomer having a single (meth)acryloyl group, a filler in amounts of at least 60 vol% and the foam is not a pressure-sensitive adhesive.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Chang et al (US 2005/0213910 A1) teach a UV-curable and foamable resin composition comprising a urethane acrylate oligomer, a photopolymerizable monomer, an initiator and a photolytic foaming agent (abstract).  See example 8, wherein the composition comprises 70 g of oligomer, 23 g of isobornyl acrylate and 1 g of photocatalytic foaming agent (paragraph 0051); Werner et al (US 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARUNA P REDDY/Primary Examiner, Art Unit 1764